UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6985



JOHN R. TAYLOR, JR.,

                                             Petitioner - Appellant,

          versus


ROBERT W. SMITH,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-168-5-HO)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John R. Taylor, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      John R. Taylor, Jr., a state prisoner, seeks to appeal the

district court’s order denying his petition filed under 28 U.S.C.

§ 2254 (2000), as untimely.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not   issue    absent   “a    substantial   showing      of   the   denial   of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court also are

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,                 ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude      that   Taylor    has   not    made   the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       DISMISSED




                                        2